     Case 2:18-cv-03282-MCE-DB Document 46 Filed 09/03/20 Page 1 of 2

1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    HERC RENTALS, INC.,                                 No. 2:18-cv-03282-MCE-DB
12                        Plaintiff,
13            v.                                          ORDER
14    NICHELINI ENGINEERING
      CONTRACTORS, et al.,
15
                          Defendants.
16

17          By way of this action, Plaintiff Herc Rentals, Inc., (“Plaintiff”) seeks to recover

18   amounts due under a construction subcontract for equipment rental from Defendants

19   Nichelini Engineering Contractors (“Nichelini”), Joseph Nichelini, and Merchants Bonding

20   Company (collectively “Defendants”). Presently before the Court is Defendants’ Motion

21   to Dismiss for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) and

22   for lack of subject matter jurisdiction under Rule 12(b)(1). ECF Nos. 15, 38.1

23          According to Defendants, Plaintiff’s claim for recovery under the Miller Act

24   Payment Bond, which purportedly bestows this Court with jurisdiction under 28 U.S.C. §

25   1331, fails as a matter of law, thus divesting the Court of jurisdiction and requiring

26   dismissal of this action. Based on the allegations in Plaintiff’s complaint, however,

27           1
               Because oral argument would not have been of material assistance, the Court ordered this
     matter submitted on the briefs. See E.D. Cal. Local R. 230(g).
28
                                                         1
     Case 2:18-cv-03282-MCE-DB Document 46 Filed 09/03/20 Page 2 of 2

1    diversity jurisdiction exists over the claims raised under 28 U.S.C. § 1332. Accordingly,
2    Plaintiff’s request for dismissal for lack of jurisdiction is DENIED.2
3            Moreover, the Court concludes that Plaintiff has adequately stated a claim with
4    relation to the Miller Act in any event because Plaintiff alleges that “Defendant Nichelini
5    entered into a contract with the Yuba County Water Agency to provide labor and
6    equipment for a federal public works project known as the Yuba River Development
7    Project – Our House Dam and Log Cabin Dam, [Federal Energy Regulatory
8    Commission] FERC project No. 2246 pursuant to the Prime Contract . . . ” First
9    Amended Compl., ECF No. 4., at ¶ 8. “The work under the Prime Contract was to be
10   performed on land owned by the Federal Government.” Id. FERC’s identified interest in
11   the project is sufficient to state a claim under the Miller Act, and Defendant’s Motion
12   (ECF No. 15, 38) is thus DENIED.
13           IT IS SO ORDERED.
14   Dated: September 2, 2020
15

16

17

18

19
20

21

22

23

24

25

26

27
             2
              Defendants of course remain free to challenge jurisdiction as a factual matter should it later
28   appear that the allegations in the operative complaint are inaccurate.
                                                           2
